Title: [May 1763]
From: Washington, George
To: 




At Bridge Quarter




Overseer—Cluning






9
Negroe Sharers






10
in all






100,000 holes of Corn
{
110,000
}
lately countd


120,000 Tobo. Hills
106,100


7
Work steers






56
head Cattle






13
old Sheep






12
Lambs






2
Sows






5
Barrows






15
Pigs—6 Weeks old







 

At Ship Landing

   





Willm. Jackson


7
Negroe Sharers






8
in all






70,000 Corn holes
{
77,056
}
Countd


80,000 Tobo. Hills
81,158


45
Head Cattle


1
Boar


10
young hogs


15
Six Weeks old


5
One Week Ditto



 


May 13. Told my sheep & cut & Marked Lambs as follows—viz.


Ewes in all here
119
Ewe Lambs at H.
27


At Rivr. Side
1
R. Lambs for Killg.
13


At Creek
5
Weather Lms.
13


Weathrs. at home
18
At Creek Qr.
7


at Creek Qr.
4
At Rr. Side
1


Rams at home
7

61


at Creek Qr.
3





157




Tobo. Ground belonging to Muddy hole


at the Mill
13,100


Cowpen by Gate
4,200


By Muddy hole Swamp
5,800


By Lane & Road at Hannahs
4,200


Slipe below Hill near Do.
6,350


Joing. Rye & Woods
8,700


In all
42,350


